Citation Nr: 1012985	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-37 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).  

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to 
December 1968 and from January 1970 to February 1987.  

This appeal arises from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The claims folder does not include any competent medical 
evidence linking any current pulmonary disorder to service.  

2.  The Veteran's hypertension does not produce blood 
pressure readings predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  COPD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran submitted his claim in May 2006.  The RO 
responded with a letter in June 2006 that met its notice 
requirements.  In addition, the Veteran's VA and private 
records of treatment were obtained.  A VA examination was 
conducted and a medical opinion was obtained.  The Veteran 
did not wish to appear at a hearing.  The Veteran has not 
identified any additional relevant evidence which has not 
been obtained or submitted.  The Board finds that no further 
notification or assistance is necessary.  


Service Connection for COPD

To establish service connection for a claimed disability, 
the facts as shown by evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

On service entrance examination in August 1965 no disorders 
of the lungs were found.  On physical inspection for entry 
into his second period of active service the Veteran's lungs 
and chest were noted to be normal.  In service the Veteran 
was treated for an upper respiratory infection in January 
1972.  He was admitted to the hospital in July 1973 with 
pneumonia.  He complained of a cough, body aches, and fever 
in March 1980 and pneumonia was diagnosed.  He was treated 
in September 1981 and February 1982 for an upper respiratory 
infections.  December 1986 service treatment records 
indicate he had a cough, was short of breath, and had 
tightness in his neck  He was noted to be a nonsmoker.  An 
upper respiratory infection was diagnosed.  

Service medical facility records in November 1988 indicate 
he was again treated for a viral upper respiratory 
infection.  

Private medical records include results of a pulmonary 
function test which revealed moderately severe obstructive 
airway disease.  

December 2005 VA records noted there had been a diagnosis of 
COPD by pulmonary function testing.  

A evaluation by a private physician in July 2006 includes a 
diagnosis of chronic obstructive pulmonary disease (COPD).  

A VA physician reviewed the Veteran's medical records and 
rendered the following opinion in November 2007.  

There is in CPRS a pulmonary function 
study performed on October 10, 2007 in 
preparation for this examination today.  
The FEV1/ FEV was normal.  FVC was 
decreased.  This combination of findings 
indicates that Veteran had restrictive 
disease.  He has a large abdominal 
panniculus and drinks six to eight beers 
per day.  It is my opinion that his 
restrictive disease is caused by his 
body habitus particularly his large 
protuberant abdomen. . . .  

It is my opinion that neither the 
restrictive pulmonary condition caused 
by his large protuberant abdomen nor his 
chronic obstructive pulmonary disease 
are caused by the right lower lobe 
pneumonia documented as having occurred 
in the military.  The Veteran's present 
pulmonary conditions are not the same as 
those occurring in the military.  

The Veteran contends that his current pulmonary disorders 
first began in service and in the alternative asserts they 
are related to exposure to second hand smoke in service.  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The claims folder includes current diagnoses of both 
obstructive and restrictive pulmonary defects.  There is 
also no question the Veteran was treated in service for 
various respiratory disorders.  The question is whether 
there is a link between the respiratory disorders treated in 
service and his currently diagnosed obstructive defect.  

While the Veteran is certainly competent to describe his 
symptoms, the evidence does not indicate he has any special 
expertise or training which would qualify him to render a 
medical opinion.  38 C.F.R. § 3.159 (2009).  For that reason 
the RO requested a medical opinion.  The VA physician stated 
unequivocally that the pneumonia and respiratory infections 
treated in service are unrelated to the current pulmonary 
disorders.  

In the alternative the Veteran asserts his current pulmonary 
disorder was caused by exposure to second hand smoke in 
service.  While the law prohibits granting service 
connection for disability attributable to the "Veteran's" 
use of tobacco products (See 38 C.F.R. § 3.300), no such 
prohibition exists for disease related to exposure to second 
hand smoke.  The Veteran submitted numerous articles in 
support of his contention that he developed of his pulmonary 
disorders as result of exposure to second hand smoke.  

In weighing the evidence the Board noted the Court has 
instructed that medical textbooks, and articles may be too 
general in nature to provide, alone, the necessary evidence 
to link a current disability and a disease contracted during 
service.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West. 11 Vet. App. 509, 514 
(1998).  The articles submitted by the appellant do not 
provide statements based on the facts specific to his claim 
and are therefore without probative value here.  

The only competent medical evidence addressing the etiology 
of his pulmonary disorders does not link any current 
pulmonary disorder, including COPD to service or to exposure 
to second hand smoke in service.  In the absence of 
competent medical evidence linking the claimed disability to 
service, service connection is not warranted.  


Increased Rating for Hypertension

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1. Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work. 38 
C.F.R. § 4.2. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the level of the Veteran's disability during the 
appeal period is the primary concern.  Staged ratings are 
appropriate whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. 

The Schedule for Rating Disabilities provides the following 
criteria for rating hypertension:  

A 10 percent rating is assigned with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  

A 20 percent rating is assigned with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  

Hypertension was diagnosed and treated in service.  Upon his 
discharge from the service the Veteran applied for service 
connection and in June 1987 service connection for 
hypertension was granted and a 10 percent rating was 
assigned.  The Veteran is seeking a higher rating for his 
service-connected hypertension.  The rating for hypertension 
is based on blood pressure readings.  A higher rating 
requires diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  

The Board has reviewed the Veteran's private records of 
treatment, his VA medical records, and thoroughly reviewed 
his claims folder and found no evidence of any blood 
pressure readings which demonstrate diastolic pressure of 
110 or more, or systolic pressure of 200 or more.  

The VA examination report of July 2006 did not include an 
elevated blood pressure reading meeting the criteria for a 
20 percent rating.  

The evidence includes occasions when his blood pressure was 
taken in supine, standing and seated positions, blood 
pressure readings were taken on multiple dates and over 
several years.  There are also readings recorded at each of 
his visits to his private physician none of which include 
the required elevated readings required for a higher rating.  
The evidence of record is clearly sufficient to provide a 
accurate picture of the severity of his hypertension as 
reflected by his blood pressure readings.  

Not only are there no blood pressure readings which include 
diastolic pressure of 110 or more, or systolic pressure of 
200 or more, there is no pattern of such elevated readings 
establishing the Veteran's blood pressure is predominantly 
elevated to that level.  

An increased rating for hypertension is not warranted.  


ORDER

Service connection for COPD is denied.  

An increased rating for hypertension is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


